DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Examiner does not find support for the second mobile electronic device providing during the transaction, in real-time, the GPS location from a GPS module, at least in the embodiment where the requestor is a customer. Examiner does see support for the merchant GPS location being previously stored in the registration step (Instant Specification: ¶ 0063 and Fig. 3, 325) and possibly from the GPS module of the second (merchant) mobile electronic device (Instant Specification: ¶ 0041) but Applicant’s own Specification indicates that merchant “location information may already be known to the payment network from the registration process” (Instant Specification: ¶ 0069). The only embodiment where Examiner can see how the location data would inherently be real-time data is when the merchant is searching for customers, but not when a customer is searching for a merchant. However, since the Applicant has not limited the claim to receiving the GPS location specifically in “real-time”, Examiner has not given a rejection under 35 112 (a). Even with the added limitation of “current” GPS location given in the Response (“Response”) filed 7 December 2021, this does not limit the location to being “real-time”, but could simply mean it is the currently stored GPS location. With this in mind, though, the broad limitations of receiving the current GPS location from the GPS modules of the second mobile electronic device AND the first mobile electronic device could be interpreted as being previously stored by the payment network (pre-solution activity), and therefore not additional 

Response to Arguments
Applicant's arguments filed in the Supplemental Response (“Response”) filed 7 December 2021with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. Applicant’s arguments in the Response with respect to the rejection under 35 USC 103 have been fully considered but they are also not persuasive.
As seen above, the broad limitations of receiving the current GPS location from the GPS modules of the second mobile electronic device AND the first mobile electronic device could be interpreted as being previously stored by the payment network (pre-solution activity), and therefore not additional elements which are integrated into the abstract idea of receiving, identifying, retrieving, communicating, and receiving selection of a potential counterparty for conducting a transaction.
Proctor, as indicated in the Reponse (pg. 12), does teach stored current GPS information, which as indicated above, Applicant has still not limited to being done in real time instead of previously stored. Proctor also teaches the “server may facilitate a process requiring .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 and 11-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 8 and 11-21 are directed to receiving a request for transaction and a current GPS location of a first device; identifying a potential counterparty based on the current GPS location of the first device and a current GPS location of a second device; and communicating an image of, 

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 8 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A method for location-based mobile payments, comprising: 
receiving, at a payment network computer program executed by a computer processor for a payment network and from a first computer program executed by a first mobile electronic device for a first party, a request to conduct a location-based mobile device to mobile device transaction; 
receiving, by the payment network computer program and from the first computer program, a current Global Positioning System (GPS) location of the first mobile electronic device, wherein the current GPS location of the first mobile electronic device is received from a GPS module on the first mobile electronic device; 
identifying, by the payment network computer program, a potential counterparty to the location-based mobile device to mobile device transaction based on the current GPS location of the first mobile electronic device and a current GPS location of a second mobile electronic device associated with the potential counterparty, wherein the current GPS location of the second mobile electronic device is received from a GPS module on the second mobile electronic device;
in response to the identification, retrieving, by the payment network computer program, an image of the potential counterparty;
communicating, by the payment network computer program, the image of the potential counterparty to the first computer program;
receiving, by the payment network computer program, a selection of the potential counterparty from the first computer program; and
conducting, by the payment network computer program, the location- based mobile device to mobile device transaction between the first party and the potential counterparty.
The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting “payment network computer program executed by a computer processor for a payment network and from a first computer program executed by a first mobile electronic device,” “GPS module” and “a second mobile electronic device” nothing in the claim element precludes the step from practically identifying, … a potential counterparty to the location-based mobile device to mobile device transaction based on the current GPS location … and a current GPS location … associated with the potential counterparty” in the context of this claim encompasses a mental process. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Further, “receiving, …for a first party, a request to conduct a location-based mobile device to mobile device transaction; receiving, … a current Global Positioning System (GPS) location …, wherein the current GPS location … is received…; identifying, … a potential counterparty to the location-based mobile device to mobile device transaction based on the current GPS location … and a current GPS location … associated with the potential counterparty, wherein the current GPS location … is received …; in response to the identification, retrieving… an image of the potential counterparty; communicating… the image of the potential counterparty …; receiving … a selection of the potential counterparty …; and conducting… the location-based mobile device to mobile device transaction between the first party and the potential counterparty” in the context of this claim encompasses a certain methods of organizing human activity. If the claim limitations, 
Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites four additional elements – “payment network computer program executed by a computer processor for a payment network and from a first computer program executed by a first mobile electronic device,” “GPS module” and “a second mobile electronic device” (the recited modules and programs could just be software and are not necessarily additional elements).  The “payment network computer program executed by a computer processor for a payment network and from a first computer program executed by a first mobile electronic device,” “GPS module” and “a second mobile electronic device” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
[w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 

	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“payment network computer program”;
“a computer processor”;
“a payment network”;
“a first computer program”;
“a first mobile electronic device” with “a GPS module”;
“a second mobile electronic device” with “a GPS module”; and
“a database”.
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶¶ 0004 and 0041 of United States Patent Application Publication No. 2010/0063889 A1 to Proctor et al. (“Proctor”), the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 8, 11, 12, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0063889 A1 to Proctor et al. (“Proctor”) in view of United States Patent Application Publication No. 2013/0027227 A1 to Nordstrom (“Nordstrom”).	
As per claim 8, the claimed subject matter that is met by Proctor includes:
a method for location-based mobile payments, comprising (Proctor: ¶¶ 0062-0068): 
receiving, at a payment network computer program executed by a computer processor for a payment network and from a first computer program executed by a first mobile electronic device for a first party, a request to conduct a location-based mobile device to mobile device transaction (Proctor: ¶¶ 0015 “server may facilitate a process requiring each party to perform a step by step confirmation during the transaction including the stages of: the request for purchase, the payment, the receipt of goods and services, and the providing of payment receipt”, 0062 and 0063); 
receiving, by the payment network computer program and from the first computer program, a current Global Positioning System (GPS) location of the first mobile electronic device, wherein the current GPS location of the first mobile electronic device is received from a GPS module on the first mobile electronic device (Proctor: ¶¶ 0004, 0005 and 0063 “GPS information from Device 1 (802) may be used to provide further confirmation information”); 
identifying, by the payment network computer program, a potential counterparty to the location-based mobile device to mobile device transaction based on the current GPS location of 
in response to the identification, retrieving, by the payment network computer program, an image of the potential counterparty (Proctor: ¶ 0063 “providing information to allow the EI1 associated with Device 1 to independently confirm the identity of EI2 associated with Device 2 (803). In this embodiment the identifying information can include the name of the merchant, the merchant's logo, a picture of the vendor, or their mobile shopping cart”);
communicating, by the payment network computer program, the image of the potential counterparty to the first computer program (Proctor: ¶ 0063 “providing information to allow the EI1 associated with Device 1 to independently confirm the identity of EI2 associated with Device 2 (803). In this embodiment the identifying information can include the name of the merchant, the merchant's logo, a picture of the vendor, or their mobile shopping cart”); 
receiving, by the payment network computer program, a selection of the potential counterparty from the first computer program (Proctor: ¶ 0063 “The consumer entity EI1 
conducting, by the payment network computer program, the location- based mobile device to mobile device transaction between the first party and the potential counterparty (Proctor: ¶ 0064 “the merchant provides input to Device 2 (803) to proceed with a electronic transaction”).
Proctor fails to specifically teach the GPS location of the second mobile electronic device is received from a GPS module on the second mobile electronic device. The Examiner provides Nordstrom to teach and disclose this claimed feature.
The claimed subject matter that is met by Nordstrom includes:
receiving, by the payment network computer program and from the first computer program, a current Global Positioning System (GPS) location of the first mobile electronic device, wherein the current GPS location of the first mobile electronic device is received from a GPS module on the first mobile electronic device (Nordstrom: ¶¶ 0091-0092 “The registered Vendors also provide the service provider a mechanism and/or permissions for tracking and monitoring their physical location via GPS or other network or positioning methods. Methods for real-time geospatial positioning may include, but not be limited to, using a GPS-enabled mobile device connected to a network that is accessible by the service provider or using cellular or other radio transmissions to triangulate the position of the Vendor” and 0115 “A searchable database containing both the Vendor and Customer profile information that could be used, for example, by a Customer to locate a Vendor(s) of interest that meets certain criteria (e.g., by a search criteria such as their product category, distance from Customer, price range, quality ratings, etc.) and to map the Vendor's current location relative to the Customer in a real-time manner using GPS or other positioning methods with the intention of engaging in a business transaction with them”);
identifying, by the payment network computer program, a potential counterparty to the location-based mobile device to mobile device transaction based on the current GPS location of the first mobile electronic device and a current GPS location of a second mobile electronic device associated with the potential counterparty, wherein the current GPS location of the second mobile electronic device is received from a GPS module on the second mobile electronic device  (Nordstrom: ¶¶ 0091-0092 and 0115).
Proctor teaches a method for identifying a merchant for mobile-to-mobile transactions. Nordstrom teaches a comparable method for identifying a merchant for mobile-to-mobile transactions that was improved in the same way as the claimed invention. Nordstrom offers the embodiment of the GPS location of the second mobile electronic device is received from a GPS module on the second mobile electronic device. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of utilizing real-time GPS location detection between two mobile devices as disclosed by Nordstrom to the location detection means as taught by Proctor for the predicted result of improved methods for identifying a merchant for mobile-to-mobile transactions. No additional findings are seen to be necessary. 
As per claim 11, the claimed subject matter that is met by Proctor and Nordstrom includes:

The motivation for combining the teachings of Proctor and Nordstrom are discussed in the rejection of claim 8, and are incorporated herein.
As per claim 12, the claimed subject matter that is met by Proctor and Nordstrom includes:
wherein the first party is a merchant, and the potential counterparty is a customer (Nordstrom: ¶ 0064).
The motivation for combining the teachings of Proctor and Nordstrom are discussed in the rejection of claim 8, and are incorporated herein.
As per claim 14, the claimed subject matter that is met Proctor and Nordstrom includes:
wherein conducting the location-based transaction between the first party and the potential counterparty comprises: retrieving, by the payment network computer program, identified accounts for the location-based transaction for the first party and the potential counterparty from a database (Proctor: ¶¶ 0062 and 0063).
The motivation for combining the teachings of Proctor and Nordstrom are discussed in the rejection of claim 8, and are incorporated herein.
As per claim 15, the claimed subject matter that is met by Proctor and Nordstrom includes:

The motivation for combining the teachings of Proctor and Nordstrom are discussed in the rejection of claim 8, and are incorporated herein.
As per claim 16, the claimed subject matter that is met by Proctor and Nordstrom includes:
communicating, by the payment network computer program,  an image of the first party to a second computer program executed by the second mobile electronic device; and receiving, by the payment network computer program, a confirmation for the location-based mobile device to mobile device transaction from the second computer program (Proctor: ¶ 0065).
The motivation for combining the teachings of Proctor and Nordstrom are discussed in the rejection of claim 8, and are incorporated herein.
As per claim 17, the claimed subject matter that is met by Proctor and Nordstrom includes:
wherein a plurality of potential counterparties are identified (Proctor: ¶ 0063 “The server then sends a message 814 to Device 1 (802) stating merchant services are available in proximity with a list of available merchant's information including information related to the entity (EI2)”).
The motivation for combining the teachings of Proctor and Nordstrom are discussed in the rejection of claim 8, and are incorporated herein.
21, the claimed subject matter that is met by Proctor and Nordstrom includes:
wherein the first party and the counterparty are participants in the payment network (Proctor: ¶ 0063).
The motivation for combining the teachings of Proctor and Nordstrom are discussed in the rejection of claim 8, and are incorporated herein.

Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Proctor in view of Nordstrom as applied in claim 8, and further in view of United States Patent Application Publication No. 2007/0136140 A1 to Smith, Jr. (“Smith”).
As per claim 13, Proctor and Nordstrom fail to specifically teach wherein the current GPS location of the second mobile electronic device is within a predetermined distance of the current GPS location of the first mobile electronic device. The Examiner provides Smith to teach and disclose this claimed feature.
The claimed subject matter that is met by Smith includes:
wherein the current GPS location of the second mobile electronic device is within a predetermined distance of the current GPS location of the first mobile electronic device (Smith: ¶ 0055).
Proctor and Nordstrom teach methods for detecting vendors proximate a mobile device. Smith teaches a comparable method for detecting vendors proximate a mobile device 
As per claim 18, Proctor and Nordstrom fail to specifically teach ranking the plurality of potential counterparties. The Examiner provides Smith to teach and disclose this claimed feature.
The claimed subject matter that is met by Smith includes:
ranking, by the payment network computer program,  the plurality of potential counterparties; and communicating, by the payment network computer program, the ranking of the potential counterparties to the first computer program (Smith: ¶ 0050).
Proctor and Nordstrom teach methods for detecting vendors proximate a mobile device. Smith teaches a comparable method for detecting vendors proximate a mobile device that was improved in the same way as the claimed invention. Smith offers the embodiment of ranking the plurality of potential counterparties. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of ranking the plurality of potential counterparties as disclosed by Smith to the methods for detecting vendors proximate a mobile device as taught by Proctor and Nordstrom for the predicted result of improved methods for detecting vendors proximate a mobile device. No additional findings are seen to be necessary. 
19, the claimed subject matter that is met by Proctor, Nordstrom and Smith includes:
wherein the plurality of potential counterparties are ranked based on a proximity of current GPS locations for electronic devices associated with each of the plurality of potential counterparties to the current GPS location of the first mobile electronic device (Smith: ¶ 0050).
The motivation for combining the teachings of Proctor, Nordstrom and Smith are discussed in the rejection of claim 18, and are incorporated herein.
As per claim 20, the claimed subject matter that is met by Proctor, Nordstrom and Smith includes:
wherein the plurality of potential counterparties are ranked based on at least one prior transaction conducted by at least one of the potential counterparties (Smith: ¶¶ 0031, 0046, 0050 and 0060).
The motivation for combining the teachings of Proctor, Nordstrom and Smith are discussed in the rejection of claim 18, and are incorporated herein.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.